In a letter dated March 3, 1997, to the Clerk of the Appellate Courts, respondent Larry T. Hughes, of Topeka, an attorney admitted to practice law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (1996 Kan. Ct. R. Annot. 223).
At the time respondent surrendered his license, there were two separate complaints scheduled for héaring before a panel of the Kansas Board for Discipline of Attorneys. The complaints contained allegations of conversion of client funds and failure to cooperate in the disciplinary process. In. addition, two other complaints had been received and docketed and were being investigated by the Disciplinary Administrator’s office. Those complaints also contained allegations of conversion of client funds and failure to cooperate in the disciplinary process.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Larry T. Hughes be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Larry T. Hughes from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1996 Kan. Ct. R. Annot 226).